DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Response to Arguments
Applicant's arguments regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues, "Erdemir is simply describing the display settings of the generated electrophysiology map, not 'correction of mapping points' as required by claim 1", see Remarks filed 03/22/2022, pg. 9-10. The Examiner respectfully disagrees.
Erdemir (US 2016/0324485) does not simply describe the display settings of the generated electrophysiology map, but rather teaches, "... various settings associated with the generation of an electrophysiology map from one or more electrophysiology data points... The electrophysiology maps described herein can also be updated as the user adjusts these settings. That is, the electrophysiology maps described herein can be refreshed in real time... to reflect the most current user-defined settings," see para. 65.
Erdemir thus describes real time updating of an electrophysiology map based on user-adjusted settings, which reads on the claimed "user correction of mapping points". By adjusting the various settings, the user is providing an electrophysiology map which conforms to a configuration desired by the user (i.e., the map is corrected from undesired settings to desired settings by the user). As such, this argument is not persuasive and the rejections under 35 U.S.C. 103 are maintained.
Regarding the rejections under 35 U.S.C. 101, Applicant's arguments that the claimed the user correction of mapping points results in an improvement in the technology have been fully considered and are persuasive since the claimed invention enables a medical professional to correct a subset of mapping points on an electroanatomical map that correspond to incorrect LAT values (Remarks pg. 8). Such an improvement would increase the accuracy of the electroanatomical map values, thus providing an improvement to the technology. As such, the rejections under 35 U.S.C. 101 are withdrawn, as previously indicated in the Advisory Action mailed 04/25/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz (US 2020/0085329) in view of Erdemir et al. (US 2016/0324485) (hereinafter Erdemir).
Regarding claims 1, 7, and 13, Markovitz discloses a method, apparatus, and computer software product	 for electroanatomical map re-annotation, comprising: a display (Fig. 1, display 23); a processor (processor 28), and a computer software product comprising a non-transitory computer readable medium, in which program instructions are stored, which instructions, when read by a computer (computer system 20), cause the computer/processor to perform the method (Para. 47, last sentence: “the term ‘signal processor’ is used herein to describe both hardware- and software-based implementations of the teachings herein”) comprising: receiving in the computer, from an intracardiac catheter having a distal end comprising a plurality of electrodes positioned at respective locations within a heart of a subject (Fig. 2, catheter 35 within heart 10 with electrodes 56, 54, 52, 13, 17 at distal end of catheter and at respective locations), signals from the electrodes responsive to electrical activity in myocardial tissue with which the electrodes are in contact (Para. 29 discusses collecting ECG information; Para. 45 discusses measuring electrophysiology data using the catheter electrodes); processing the signals by the computer so as to identify, for each given location contacted by the electrodes, at least one corresponding local activation time (LAT) in a cycle of the heart (Fig. 3, receive LAT map 302; Fig. 4 depicts LATs for each given location in the heart); identifying by the computer, for each of the locations, an earliest LAT in the cycle (Fig. 4 depicts LATs for each location as a grayscale gradient map, wherein earliest LAT for a location would be represented by lighter shaded areas as supporting by scales 402,404); generating and rendering to a display an electroanatomical map comprising mapping points having respective locations and showing the earliest LAT at each location in the map (Fig. 4 depicts LATs for each location as a grayscale gradient map, wherein earliest LAT for a location would be represented by lighter shaded areas as supporting by scales 402,404), wherein the electroanatomical map comprises a physical map of a chamber of the heart and the LAT values are incorporated into the physical map (Fig. 4, chamber map 400 with LAT values provided by shading on map, see resemblance to Applicant’s Fig. 5); receiving in the computer an input selecting a subset of the mapping points (Fig. 3, box 306, 2+ sub-ranges are a subset; Para. 51, 2nd to last sentence: “the LAT sub-ranges collectively constitute less than the entire LAT range”, i.e., the LAT sub-ranges collectively are a subset of the entire LAT range); identifying, by the computer, a time range containing the earliest LAT of a majority of the mapping points in the subset (Para. 60: “a second mapping sub-convention [e.g., grayscale range] 404 to depict the remaining 95% of LATs [e.g., about -250 ms to about 350 ms]”, i.e. 95% of LATs is a majority of the points, while about -250 ms is the earliest LAT of this majority; see Fig. 4); identifying, by the computer, one or more outlying mapping points in the subset for which the earliest LAT precedes the identified time range (Para. 60: “graphical representation 400 utilizes a first mapping sub-convention [e.g., grayscale range] 402 to depict the earliest 5% of LATs [e.g., about -300 ms to about -260 ms]”, wherein all the LAT mapping points on this sub-range 402 precede the identified time range of sub-range 404, and the earliest LAT would be about -300 ms; see Fig. 4); finding, by the computer, among the at least one LAT identified at the outlying mapping points, a respective second LAT, later than the earliest LAT in the cycle of the heart (Fig. 4 depicts multiple second LATs which would be considered later than the earliest LAT of sub-range 402, as shown by the contrast between darker and lighter areas of the map 400); and updating and rendering the electroanatomical map to display the respective second LAT that was found at the one or more of the outlying mapping points, thereby automatically correcting any mapping points in selected regions (Fig. 4 displays all the LAT values; Fig. 3 depicts updating and rendering the map as a feedback loop; para. 61).
Markovitz does not disclose that the updated electroanatomical map, presented on the display, enables user correction of mapping points.
 Erdemir, however, teaches real-time electrophysiological mapping (Abstract) and that, “The ordinarily skilled artisan will be familiar with various techniques that can be used to generate a graphical representation of electrophysiology data on a surface model (that is, an electrophysiology map)… various settings associated with the generation of an electrophysiology map from one or more electrophysiology data points, including reference electrograms or artificial trigger, roving electrograms, map type, detection method and settings, color high, color low, interpolation distance, interior projection, exterior projection, and the like. The electrophysiology maps described herein can also be updated as the user adjusts these settings. That is, the electrophysiology maps described herein can be refreshed in real time not only to reflect the most currently-received electrophysiology data, but also to reflect the most current user-defined display settings,” see para. 65.
Erdemir suggests that a real-time refreshing electrophysiological map can enable a user to adjust various settings associated with the generation of one or more electrophysiology data points of the map (i.e., correction from an undesired configuration to a desired configuration), as shown above. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz such that the updated electroanatomical map, presented on the display, enables user correction of mapping points by enabling a user to adjust various settings pertaining to generation of the map. Making this modification would be useful for providing a map which can be refreshed in real time not only to reflect the most currently-received electrophysiology data, but also to reflect the most current user-defined display settings, as suggested by Erdemir.
Regarding claims 3 and 9, Markovitz discloses that the signals comprise electrocardiogram signals (Para. 3, 29; Fig. 1, EKG with lead 6).
Regarding claims 5 and 11, Markovitz discloses that the respective second LAT is within the identified time range (Fig. 4, wherein identified time range is scale 404, second LAT values defined by darker shaded areas of map while earliest LAT values defined by lighter shaded areas).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Williams et al. (US 2016/0183877) (hereinafter Williams).
Regarding claims 2 and 8, Markovitz in view of Erdemir does not disclose that the intracardiac catheter comprises a multi-spline catheter having at least one of the electrodes on each of the splines. Williams, however, teaches a basket catheter with improved spine flexibility (Abstract) which comprises a multi-spline catheter having at least one electrode on each of the splines (Fig. 1, catheter 10 with basket-shaped electrode assembly 18 comprising individual splines 28; Fig. 2, ring electrodes 240 on each spline). Williams also teaches that it is desirable that a basket catheter have spines that are sufficiently pliable and flexible to minimize the risk of injury and damage to the atrial wall, yet provide sufficient stiffness for dependable tissue contact and electrode spacing (Para. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir’s intracardiac catheter to comprise a multi-spline catheter having at least one of the electrodes on each of the splines by substituting Markovitz’ catheter with Williams’ taught catheter. Making this modification would be useful for providing a catheter which is sufficiently pliable and flexible to minimize risk of injury and damage to the heart wall, yet also provides sufficient stiffness for dependable tissue contact and electrode spacing, as taught by Williams.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Healey et al. (US 2006/0276716) (hereinafter Healey).
Regarding claims 4 and 10, Markovitz in view of Erdemir does not disclose that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Healey, however, teaches that a smoothing algorithm such as a simple majority voting scheme is used to eliminate spurious errors in an atrial fibrillation detection method (Para. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir such that that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Making this modification would be useful for eliminating spurious errors, as taught by Healey.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Kolberg et al. (US 2019/0035497) (hereinafter Kolberg).
Regarding claims 6 and 12, Markovitz in view of Erdemir does not disclose the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Kolberg, however, teaches an operation system which is configured to only load authorized updates, thus preventing unauthorized changes to data and instructions (Para. 37, 2nd col., ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir such that the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Making this modification would be useful for ensuring that only authorized updates are loaded, thus preventing unauthorized changes to data, as suggested by Kolberg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Severino (US 9662033) discloses a system and method for visualizing electrophysiological data (Abstract) using LAT maps (Fig. 5-8, 13).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792